TROY A. DAVIS
v.
GEORGIA
08-66
O8A241
Supreme Court of United States.
September 23, 2008.
The application for stay of execution of sentence of death presented to Justice Thomas and by him referred to the Court is granted pending the disposition of the petition for a writ of certiorari. Should the petition for a writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for a writ of certiorari is granted, the stay shall terminate upon the issuance of the mandate of this Court.